  Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 1 of 20         1



                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA       :
                                 :
                Plaintiff,       :               Criminal Action
                                 :               No. 17-232
  v.                             :
                                 :
  MICHAEL FLYNN,                 :               June 24, 2019
                                 :               12:30 p.m.
                                 :
                                 :
                Defendant.       :               Washington, D.C.
                                 :
  .............................. :


             TRANSCRIPT OF STATUS CALL PROCEEDINGS
           BEFORE THE HONORABLE EMMET G. SULLIVAN,
               UNITED STATES DISTRICT COURT JUDGE

APPEARANCES:

 For the United States:              Brandon Lang Van Grack, Assistant
                                     U.S. Attorney
                                     U.S. DEPARTMENT OF JUSTICE
                                     Special Counsel's Office
                                     950 Pennsylvania Avenue, NW
                                     Washington, DC 20530
                                     (202) 616-0800
                                     Email: Bvg@usdoj.gov


                                     Deborah A. Curtis, Assistant U.S.
                                     Attorney
                                     U.S. ATTORNEY'S OFFICE FOR THE
                                     DISTRICT OF COLUMBIA
                                     555 Fourth Street, NW
                                     Washington, DC 20530
                                     (202) 252-6920
                                     Email: Deborah.curtis@usdoj.gov




                 Scott L. Wallace, RDR, CRR, Official Court Reporter
                          (202)354-3196 * scottlyn01@aol.com
  Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 2 of 20         2



 APPEARANCES:    Cont.



 For the Defendant:                  Sidney Powell, Esq.
                                     SIDNEY POWELL, P.C.
                                     2911 Turtle Creek Blvd. #300
                                     Dallas, TX 75219
                                     (214)707-1775

                                     Jesse R. Binnall, Esq.
                                     HARVEY & BINNALL, PLLC
                                     717 King Street
                                     Suite 300
                                     Alexandria, VA 22314
                                     (703) 888-1943
                                     Email: Jbinnall@harveybinnall.com

                                     W. William Hodes, Esq.
                                     THE WILLIAM HODES LAW FIRM
                                     3658 Conservation Trail
                                     The Villages, FL 32163
                                     (352) 399-0531
                                     Fax: (352) 240-3489
                                     Email: Wwh@hodeslaw.com



 Court Reporter:                     Scott L. Wallace, RDR, CRR
                                     Official Court Reporter
                                     Room 6503, U.S. Courthouse
                                     Washington, D.C. 20001
                                     202.354.3196
                                     scottlyn01@aol.com

Proceedings reported by machine shorthand, transcript produced
by computer-aided transcription.




                 Scott L. Wallace, RDR, CRR, Official Court Reporter
                          (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 3 of 20                        3



 1                     MORNING SESSION, JUNE 24, 2019

 2   (12:41 p.m.)

 3         THE COURTROOM CLERK:          Your Honor, this is Criminal Case

 4   17-232, United States of America versus Michael Flynn.                       Will all

 5   parties please come forward to this lectern and identify

 6   yourselves for the record.

 7         MS. POWELL:     Good afternoon, Your Honor.                 Sidney Powell,

 8   Jesse Binnall and William Hodes for Michael Flynn, who is

 9   present.

10         THE COURT:     All right.        Good afternoon to everyone.

11   Mr. Flynn, how are you?

12         THE DEFENDANT:       Great.

13         MR. VAN GRACK:       Good afternoon, Your Honor.                  Brandon Van

14   Grack and Deborah Curtis on behalf of the United States.

15         THE COURT:     All right.        Good morning.          Good to see you

16   both again.    I firmly believe in transparency, so I'm going to

17   put this on the record.        Although I don't think I'm obligated to

18   do so, I will put it on the record.

19         In 2014, I received a copy of a book, it's titled License

20   to Lie.    It's written by Attorney Sidney Powell.                     She sent it to

21   me at the courthouse, and on the third page she wrote, "Judge

22   Emmet Sullivan, to all those who seek, hallow, and do Justice.

23   With the greatest respect and gratitude for your honorable

24   service, Sidney Powell, April 24th, 2014," and there are at least

25   two very complimentary sections in the book about the Stevens



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 4 of 20                      4



 1   trial that I presided over and me and things that happened in the

 2   trial, and the saga continued after trial.                 And I'm embarrassed

 3   to say, I've not read the entire book, Ms. Powell.                     I did read

 4   the chapters about me and the Ted Stevens trial, but I just

 5   thought I would put that on the record.                I asked a colleague, I

 6   said, Does that mean I have to recuse?               And the colleague said,

 7   If everyone who said nice things about you appeared before you --

 8   If everyone who appeared before you said nice things about you,

 9   you wouldn't have a caseload.           And I said, Well, that's very

10   interesting.   Maybe that's the way I should look at it not to

11   have a caseload.    Anyway, thank you.            I appreciate it.         At some

12   point I'm sure I'll get a chance to read the entire book.                       If

13   anyone has any problems with that, speak now, please.                     I'm

14   flattered, but I just thought, in the spirit of transparency,

15   especially in this day and age, I should put that on the record,

16   but thank you for the book.

17         So, let me hear from Ms. Powell and her colleagues.                       How

18   would you like to proceed?

19         MS. POWELL:     Well, Your Honor, we filed a status report

20   and requested 60 days to do another status report.                     There are

21   more moving pieces in this representation than there are the

22   movements in an old fashioned Swiss watch and a lot of

23   information to process that I've only recently -- actually not

24   completely even obtained possession of yet.                  So, I would think,

25   frankly, that 90 days would be more realistic for the next status



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 5 of 20                     5



 1   report.   We'd also like to proceed to get security clearances so

 2   that we may fully converse with our client, and --

 3           THE COURT:    Let me stop you in that regard, because we do

 4   have a classified information security officer present today.

 5           Good morning.    How are you this morning?                And I'm going to

 6   leave it -- I'm not getting involved in whatever discussions, but

 7   I thought the question may come up, and we're very fortunate to

 8   have one of the outstanding security officers present, and I

 9   encourage you to speak, you and your colleagues, to speak with

10   her because that can add some time to an attorney's

11   consideration.     And I'm not saying that you need clearance,

12   because I don't know what the information is that's been turned

13   over.

14           MS. POWELL:    I don't either.

15           THE COURT:    Right.     So -- but it's -- it's a subject I

16   wanted to broach, though, because that could impact time as well

17   and your review.

18           I have one question.        At this point, my understanding is

19   that your client intends to testify for the government in a

20   proceeding before, I think, Judge Trenga in Virginia.

21           MS. POWELL:    Yes, sir.

22           THE COURT:    Is that still the plan?             Although the

23   attorneys need to -- need more time within which to get up to

24   speed to represent him, is that still the plan?

25           MS. POWELL:    Oh, yes, sir, yes, sir.              That cooperation is



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 6 of 20              6



 1   fully ongoing.

 2         THE COURT:     All right.        Is it anticipated that your client

 3   will testify in that matter?

 4         MS. POWELL:     Yes, Your Honor.

 5         THE COURT:     It is anticipated.            And there's a firm trial

 6   commencement date?

 7         MS. POWELL:     It is set for -- I think it's around July

 8   15th, although there are a number of pending motions, and some

 9   might even be dispositive of parts of it, so I don't know that

10   that's going to go on as scheduled, but that's what the schedule

11   is right now.

12         THE COURT:     Has anyone asked for a continuance or

13   postponement?

14         MS. POWELL:     No, sir, I don't think so.

15         THE COURT:     Great.      You know what, I don't have any

16   problems with the 90 days.         I'll hear from government counsel.

17   Are there other issues that we need to focus on this afternoon?

18         MS. POWELL:     There is one other thing I would like to

19   bring up.

20         THE COURT:     Sure.

21         MS. POWELL:     If we could get some relief, at least, from

22   his travel restrictions.        I have offices in -- not in Washington

23   or Rhode Island where he's currently limited, and he also has

24   family in California.       As the Court knows, he returned from Korea

25   despite knowing that he is facing a term of imprisonment pursuant



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 7 of 20                      7



 1   to his guilty plea, and if he could be allowed to at least travel

 2   to North Carolina, Texas, and California, that would be a big

 3   help.

 4            THE COURT:    Here's what I'm going to do, and it's not to

 5   punish your client, but I'm going to treat him like I would treat

 6   anyone else before the Court.            So I'm going to say no, but there

 7   are no impediments to him traveling as long as he -- and I don't

 8   want to misspeak, but pretrial has procedures in place.                    You have

 9   to let them know a certain number of days or hours beforehand.

10   There are -- they aren't going to -- they're not going to impede

11   on his ability to travel, but I want -- it's a high profile case,

12   there are many eyes watching this case, and I would prefer that

13   no one raise an issue that he's being treated with a certain

14   preference or privilege than others.               So, I'm going to deny the

15   request, but I'm certainly not impeding his ability to travel,

16   but he just needs to follow the procedures like everyone else,

17   so....

18            MS. POWELL:    Certainly.

19            THE COURT:    All right.       Okay.     Anything further?       How else

20   can we accommodate you and your new attorneys?                    You're new to the

21   case.    You mentioned at the last hearing that -- there was a

22   hearing involving the Washington Post -- I think you mentioned or

23   either I read it, that there are three hard drives of

24   information.

25            MS. POWELL:    Yes, sir, and I just learned yesterday --



                       Scott L. Wallace, RDR, CRR, Official Court Reporter
                                (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 8 of 20                     8



 1            THE COURT:    I had to go back and ask my law clerks, I

 2   said, What does that mean?          How many books is that?

 3            MS. POWELL:    I hate to even think how many boxes that

 4   would translate into were it in boxes, so, yes, it's a massive

 5   amount of information, and I'm working on a special way to handle

 6   it because of the protective order and the sensitivity of it, so

 7   it's complicated.

 8            THE COURT:    All right.       Any way that the Court can -- you

 9   have access to -- Well, actually, you don't know whether you need

10   a SCIF or not, but you can cross that bridge -- just speak with

11   the classification information officer.

12            MS. POWELL:    Okay.

13            THE COURT:    And to the extent that the Court needs to

14   accommodate the parties, the Court will, as it normally does, in

15   providing a SCIF -- I think access to the SCIF facilities, I

16   think.

17            Again, I don't want to misspeak.              Any other matters?      Any

18   other way that the Court can accommodate you?                    I know it's

19   difficult getting into a case at this late date, so I want to

20   give you the time that you need to get up to speed.

21            MS. POWELL:    Thank you very much.

22            THE COURT:    And I'll hear from government counsel, but

23   anything else that we can do?

24            MS. POWELL:    I think that's it, Your Honor.

25            THE COURT:    Sure.



                       Scott L. Wallace, RDR, CRR, Official Court Reporter
                                (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 9 of 20                    9



 1         MS. POWELL:     Thank you.

 2         THE COURT:     Let me hear from government counsel.

 3         MR. VAN GRACK:       Thank you, Your Honor.

 4         THE COURT:     Sure.

 5         MR. VAN GRACK:       Two points, I think, to clarify.              First

 6   is, there is no classified discovery provided to defense counsel.

 7         THE COURT:     See, I didn't know that.               I just wanted to

 8   raise it because if there were, then people would have to get

 9   clearances.

10         MR. VAN GRACK:       We never put that on the record, so

11   there's no reason for the Court to know that, but there is no

12   classified discovery in this case.

13         THE COURT:     Let me just say one thing.                I mentioned at the

14   last hearing, the Court issued a Brady order in this case, and

15   for the simple reason that it issues Brady orders in every case,

16   and that was the only reason.           The courts never get copies of

17   whatever is disclosed.       Thank goodness we don't get copies of the

18   voluminous information.        I have no way of knowing what's been

19   disclosed, and no one raised any questions about that, but I just

20   want to put that on the record in this case because there have

21   been some theories that, you know, maybe the Court knows

22   something that other people don't.             Believe me, I don't.       I just

23   issued it because that's what the Court does -- that's what this

24   Court does in every case.         And so, I just wanted to put that on

25   the record in this case.



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 10 of 20                10



 1          MR. VAN GRACK:      And, Your Honor, just to provide

 2   additional clarity on discovery, in response to the Court's

 3   standing Brady order, the government produced just over 20,000

 4   documents in discovery, and I put that on the record just

 5   because --

 6          THE COURT:    20,000?

 7          MR. VAN GRACK:      Over 20,000, and I put that on the record,

 8   not to speculate on what's in those 20,000, but in terms of

 9   addressing defense counsel's concern.               The government's not aware

10   of what information defense counsel is reviewing.                      There's

11   information beyond discovery that, I suppose and would expect,

12   that defense counsel would want to review, but in terms of the

13   cause for delay and sort of logistics, just to be clear, we're

14   not talking terabytes of data or millions of records from the

15   government, it was just over 20,000 documents -- or 20,000 pages

16   of documents, I should clarify, as opposed to 20,000 documents.

17          THE COURT:    Right, right.

18          MR. VAN GRACK:      So that's just one point of clarification.

19   The other piece, and I don't think the government and defense

20   counsel or even the Court have significant differences, the

21   reason why the government particularly had suggested 60 days for

22   a status report is only -- not because in 60 days, necessarily,

23   the Court or defense counsel or the government would be ready for

24   a sentencing hearing, just that it seems very clear, based on the

25   progression of the EDVA case, that cooperation would be complete



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 11 of 20             11



 1   at that point and would necessitate or be appropriate to have

 2   another discussion about the preparations of defense counsel and

 3   whether there are any other issues, either in terms of the Court

 4   or the government, that needed to be addressed.

 5          THE COURT:    Right, right.         So, I'm sorry, what's your

 6   position on the 90 days?

 7          MR. VAN GRACK:      So, I mean, the government would still

 8   submit that 60 days for a status report is appropriate, but not

 9   to opine on the appropriate time to have a sentencing hearing,

10   because in 60 days we'll all be better positioned to know the

11   preparations of defense counsel to be able to represent their

12   client and also the status of the defendant's cooperation.

13          THE COURT:    All right, all right.             Thank you, counsel.

14   Ms. Powell, what about that?          I think that makes eminently good

15   sense, a status report -- it's not binding, but a status report

16   in 60 days from today's date.           In your status report, you may

17   say, Judge, we need more time, and, in all likelihood, you'll get

18   the time.

19          MS. POWELL:    Yes, Your Honor.           Well, that's why we agreed

20   and filed it as a joint status report agreeing to the 60 days,

21   but, to be realistic, it's going to take the 60 days to deal with

22   the issues in the Eastern District of Virginia with the trial

23   anticipated -- Well, not quite 60, but close to it, with the

24   trial scheduled to go through close to the end of July, and all

25   my attention between now and then is going to be focused on the



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 12 of 20          12



 1   issues related to that.

 2          THE COURT:    Sure.     Why don't I just make it the last day

 3   in August, then?

 4          MS. POWELL:    That would be great.

 5          THE COURT:    All right.        And then, you know, if there's a

 6   need for modification, of course the Court's going to be

 7   sensitive to any request to modify.

 8          MS. POWELL:    And I do think most of the information I will

 9   need to review may be classified.             I don't know for sure, but out

10   of an abundance of caution and to have --

11          THE COURT:    Notwithstanding the government's

12   representations?

13          MS. POWELL:    That's with regards to what they produced.

14   There is other information.

15          THE COURT:    Oh.     All right.       Now you've piqued the

16   government's interest.

17          MR. VAN GRACK:      Your Honor, again, I'm not -- again, in

18   terms of the information the government produced, there's nothing

19   that the government produced that's classified, and so -- I

20   mean -- to the extent --

21          THE COURT:    But you'd like to know what this other

22   information is, too.

23          MR. VAN GRACK:      Obviously, there would need to be some

24   sort of -- I would assume the Court would want some specificity

25   in terms of the basis for getting a security clearance from the



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 13 of 20      13



 1   government, which is in possession of the classified information,

 2   and is indicating there is no --

 3          THE COURT:    You raise a good point, counsel.

 4          Can I speak to the classified information security officer

 5   at the bench for a second, please.

 6          (Following further sidebar discussion sealed by order of

 7   the Court.)

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 14 of 20                  14



 1

 2

 3

 4            (Previously designated sidebar discussion concluded and

 5   the following further proceedings were held in open court:)

 6                                                                   * * * * *

 7            THE COURT:    Thank you very much.            Here's what I'm going to

 8   do.     I don't know what the information is, the government doesn't

 9   know, and at this point, rather than get involved in this issue,

10   I'm going to leave it up to defense counsel, government's

11   counsel, and our classified information security officer to

12   determine next steps, and if the Court needs to get involved, the

13   Court will get involved.         But, you know, I wouldn't have a clue

14   as to what information -- and I'm not so sure I need to know, so

15   I think that's the best approach.              But thank you, thank you very

16   much.

17            So, at the end of this hearing, you can -- maybe everyone

18   can exchange cards with our security officer and go from there.

19            MS. POWELL:    Thank you very much.

20            THE COURT:    Okay.    But that's a good point.                Anything

21   else?

22            MS. POWELL:    No, sir.

23            THE COURT:    Anything else, anything from the government's

24   position?

25            MR. VAN GRACK:     Not from the government.



                       Scott L. Wallace, RDR, CRR, Official Court Reporter
                                (202)354-3196 * scottlyn01@aol.com
       Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 15 of 20                   15



 1          THE COURT:    Okay.     Excuse me one second.

 2          (Brief pause in proceedings.)

 3          THE COURT:    All right.        All right.        Thank you.       I have

 4   nothing else to say.      Thank you very much, and I'll issue an

 5   order that requires the filing of another status report the last

 6   day of August.    If there's a need for modification, let me know

 7   and I'll be happy to modify it.            And you folks can speak freely

 8   with the classified information security officer.                      I'm not

 9   getting involved in that.         If there's a need for the Court to

10   involve itself at some point, I'll do so.                 It's good to see

11   everyone.   Thank you.      No need to stand.           Thank you.        The parties

12   are excused.

13          (Proceedings adjourned at 12:57 p.m.)

14
                            C E R T I F I C A T E
15

16                           I, Scott L. Wallace, RDR-CRR, certify that
             the foregoing is a correct transcript from the record of
17           proceedings in the above-entitled matter.

18
              /s/ Scott L. Wallace                                6/24/19
19            ----------------------------                      ----------------
               Scott L. Wallace, RDR, CRR                          Date
20               Official Court Reporter

21

22

23

24

25



                      Scott L. Wallace, RDR, CRR, Official Court Reporter
                               (202)354-3196 * scottlyn01@aol.com
           Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 16 of 20                                             16



                       #                                        7               aware [1] - 10:9

                                                                                                   B
 #300 [1] - 2:4                            703 [1] - 2:8
                                           717 [1] - 2:7
                       /                   75219 [1] - 2:4                      based [1] - 10:24
                                                                                basis [1] - 12:25
                                                                8               BEFORE [1] - 1:11
 /s [1] - 15:18                                                                 beforehand [1] - 7:9
                                                                                behalf [1] - 3:14
                       1                   888-1943 [1] - 2:8                   bench [1] - 13:5
                                                                                best [1] - 14:15
 12:30 [1] - 1:6
                                                                9               better [1] - 11:10
 12:41 [1] - 3:2                                                                between [1] - 11:25
 12:57 [1] - 15:13                         90 [3] - 4:25; 6:16; 11:6            beyond [1] - 10:11
 15th [1] - 6:8                            950 [1] - 1:15                       big [1] - 7:2
 17-232 [2] - 1:4; 3:4                                                          binding [1] - 11:15
                                                                                Binnall [2] - 2:6; 3:8
                                                                A               BINNALL [1] - 2:6
                       2                                                        Blvd [1] - 2:4
                                           ability [2] - 7:11, 15               book [5] - 3:19, 25; 4:3, 12, 16
 20,000 [7] - 10:3, 6-8, 15                able [1] - 11:11                     books [1] - 8:2
 20001 [1] - 2:16                          above-entitled [1] - 15:17           boxes [2] - 8:3
 2014 [2] - 3:19, 24                       abundance [1] - 12:10                Brady [3] - 9:14; 10:3
 2019 [2] - 1:6; 3:1                       access [2] - 8:9, 15                 Brandon [2] - 1:13; 3:13
 202 [2] - 1:16, 21                        accommodate [3] - 7:20; 8:14, 18     bridge [1] - 8:10
 202.354.3196 [1] - 2:17                   Action [1] - 1:4                     Brief [1] - 15:2
 20530 [2] - 1:16, 21                      add [1] - 5:10                       bring [1] - 6:19
 214)707-1775 [1] - 2:5                    additional [1] - 10:2                broach [1] - 5:16
 22314 [1] - 2:8                           addressed [1] - 11:4                 bvg@usdoj.gov [1] - 1:17
 24 [2] - 1:6; 3:1                         addressing [1] - 10:9
 240-3489 [1] - 2:12                       adjourned [1] - 15:13                                   C
 24th [1] - 3:24                           afternoon [4] - 3:7, 10, 13; 6:17
 252-6920 [1] - 1:21                       age [1] - 4:15
 2911 [1] - 2:4                            agreed [1] - 11:19                   California [2] - 6:24; 7:2
                                           agreeing [1] - 11:20                 CALL [1] - 1:10
                                                                                cards [1] - 14:18
                       3                   aided [1] - 2:19
                                                                                Carolina [1] - 7:2
                                           Alexandria [1] - 2:8
                                           allowed [1] - 7:1                    Case [1] - 3:3
 300 [1] - 2:7                                                                  case [11] - 7:11, 21; 8:19; 9:12, 14-15,
                                           America [1] - 3:4
 32163 [1] - 2:11                                                              20, 24-25; 10:25
                                           AMERICA [1] - 1:3
 352 [2] - 2:12                                                                 caseload [2] - 4:9, 11
                                           amount [1] - 8:5
 3658 [1] - 2:11                                                                caution [1] - 12:10
                                           anticipated [3] - 6:2, 5; 11:23
 399-0531 [1] - 2:12                                                            certain [2] - 7:9, 13
                                           anyway [1] - 4:11
                                           APPEARANCES [2] - 1:12; 2:1          certainly [2] - 7:15, 18
                       5                   appeared [2] - 4:7                   certify [1] - 15:16
                                           appreciate [1] - 4:11                chance [1] - 4:12
                                           approach [1] - 14:15                 chapters [1] - 4:4
 555 [1] - 1:20
                                           appropriate [3] - 11:1, 8            clarification [1] - 10:18
                                           April [1] - 3:24                     clarify [2] - 9:5; 10:16
                       6                                                        clarity [1] - 10:2
                                           Assistant [2] - 1:13, 18
                                           assume [1] - 12:24                   classification [1] - 8:11
 6/24/19 [1] - 15:18                       attention [1] - 11:25                classified [9] - 5:4; 9:6, 12; 12:9, 19;
 60 [9] - 4:20; 10:21; 11:8, 10, 16,                                           13:1, 4; 14:11; 15:8
                                           Attorney [3] - 1:14, 19; 3:20
20-21, 23                                                                       clear [2] - 10:13, 24
                                           attorney's [1] - 5:10
 616-0800 [1] - 1:16                                                            clearance [2] - 5:11; 12:25
                                           ATTORNEY'S [1] - 1:19
 6503 [1] - 2:16                                                                clearances [2] - 5:1; 9:9
                                           attorneys [2] - 5:23; 7:20
                                                                                CLERK [1] - 3:3
                                           August [2] - 12:3; 15:6
                                                                                clerks [1] - 8:1
                                           Avenue [1] - 1:15
                                                                                client [5] - 5:2, 19; 6:2; 7:5; 11:12




                                Scott L. Wallace, RDR, CRR, Official Court Reporter
                                         (202)354-3196 * scottlyn01@aol.com
          Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 17 of 20                                                     17



 close [2] - 11:23                            Defendant [2] - 1:8; 2:3                FL [1] - 2:11
 clue [1] - 14:13                             defendant's [1] - 11:12                 flattered [1] - 4:14
 colleague [2] - 4:5                          defense [9] - 9:6; 10:9, 12, 19, 23;    Flynn [3] - 3:4, 8, 11
 colleagues [2] - 4:17; 5:9                  11:2, 11; 14:10                          FLYNN [1] - 1:6
 COLUMBIA [2] - 1:1, 20                       delay [1] - 10:13                       focus [1] - 6:17
 commencement [1] - 6:6                       deny [1] - 7:14                         focused [1] - 11:25
 complete [1] - 10:25                         DEPARTMENT [1] - 1:14                   folks [1] - 15:7
 completely [1] - 4:24                        designated [1] - 14:4                   follow [1] - 7:16
 complicated [1] - 8:7                        despite [1] - 6:25                      Following [1] - 13:6
 complimentary [1] - 3:25                     determine [1] - 14:12                   following [1] - 14:5
 computer [1] - 2:19                          differences [1] - 10:20                 FOR [2] - 1:1, 19
 computer-aided [1] - 2:19                    difficult [1] - 8:19                    foregoing [1] - 15:16
 concern [1] - 10:9                           disclosed [2] - 9:17, 19                fortunate [1] - 5:7
 concluded [1] - 14:4                         discovery [5] - 9:6, 12; 10:2, 4, 11    forward [1] - 3:5
 Conservation [1] - 2:11                      discussion [3] - 11:2; 13:6; 14:4       Fourth [1] - 1:20
 consideration [1] - 5:11                     discussions [1] - 5:6                   frankly [1] - 4:25
 Cont [1] - 2:1                               dispositive [1] - 6:9                   freely [1] - 15:7
 continuance [1] - 6:12                       District [1] - 11:22                    fully [2] - 5:2; 6:1
 continued [1] - 4:2                          DISTRICT [4] - 1:1, 11, 20
 converse [1] - 5:2                           documents [4] - 10:4, 15                                   G
 cooperation [3] - 5:25; 10:25; 11:12         drives [1] - 7:23
 copies [2] - 9:16
                                                                                      goodness [1] - 9:17
 copy [1] - 3:19                                                  E                   government [16] - 5:19; 6:16; 8:22;
 correct [1] - 15:16
                                                                                     9:2; 10:3, 15, 19, 21, 23; 11:4, 7; 12:18;
 counsel [14] - 6:16; 8:22; 9:2, 6; 10:10,
                                              Eastern [1] - 11:22                    13:1; 14:8, 25
12, 20, 23; 11:2, 11, 13; 13:3; 14:10
                                              EDVA [1] - 10:25                        government's [5] - 10:9; 12:11, 16;
 Counsel's [1] - 1:15
                                              either [3] - 5:14; 7:23; 11:3          14:10, 23
 counsel's [1] - 10:9
                                              Email [4] - 1:17, 22; 2:9, 13           Grack [2] - 1:13; 3:14
 course [1] - 12:6
                                              embarrassed [1] - 4:2                   GRACK [11] - 3:13; 9:3, 5, 10; 10:1, 7,
 court [1] - 14:5
                                              eminently [1] - 11:14                  18; 11:7; 12:17, 23; 14:25
 Court [22] - 2:15; 6:24; 7:6; 8:8, 13-14,
                                              EMMET [1] - 1:11                        gratitude [1] - 3:23
18; 9:11, 14, 21, 23-24; 10:20, 23; 11:3;
                                              Emmet [1] - 3:22                        great [3] - 3:12; 6:15; 12:4
12:24; 13:7; 14:12; 15:9, 20
                                              encourage [1] - 5:9                     greatest [1] - 3:23
 Court's [2] - 10:2; 12:6
                                              end [2] - 11:24; 14:17                  guilty [1] - 7:1
 courthouse [1] - 3:21
                                              entire [2] - 4:3, 12
 Courthouse [1] - 2:16
 COURTROOM [1] - 3:3
                                              entitled [1] - 15:17                                       H
                                              especially [1] - 4:15
 courts [1] - 9:16
                                              Esq [3] - 2:3, 6, 10
 Creek [1] - 2:4                                                                      hallow [1] - 3:22
                                              exchange [1] - 14:18
 Criminal [2] - 1:4; 3:3                                                              handle [1] - 8:5
                                              excuse [1] - 15:1
 cross [1] - 8:10                                                                     happy [1] - 15:7
                                              excused [1] - 15:12
 CRR [3] - 2:15; 15:16, 19                                                            hard [1] - 7:23
                                              expect [1] - 10:11
 Curtis [2] - 1:18; 3:14                                                              HARVEY [1] - 2:6
                                              extent [2] - 8:13; 12:20
                                                                                      hate [1] - 8:3
                                              eyes [1] - 7:12
                    D                                                                 hear [4] - 4:17; 6:16; 8:22; 9:2
                                                                                      hearing [6] - 7:21; 9:14; 10:24; 11:9;
                                                                  F                  14:17
 D.C [2] - 1:8; 2:16
                                                                                      held [1] - 14:5
 Dallas [1] - 2:4
                                              facilities [1] - 8:15                   help [1] - 7:3
 data [1] - 10:14
                                              facing [1] - 6:25                       high [1] - 7:11
 Date [1] - 15:19
                                              family [1] - 6:24                       Hodes [2] - 2:10; 3:8
 date [3] - 6:6; 8:19; 11:16
                                              fashioned [1] - 4:22                    HODES [1] - 2:10
 days [12] - 4:20, 25; 6:16; 7:9; 10:21;
                                              Fax [1] - 2:12                          Honor [10] - 3:3, 7, 13; 4:19; 6:4; 8:24;
11:6, 8, 10, 16, 20
                                              filed [2] - 4:19; 11:20                9:3; 10:1; 11:19; 12:17
 DC [2] - 1:16, 21
                                              filing [1] - 15:5                       HONORABLE [1] - 1:11
 deal [1] - 11:21
                                              filmily [1] - 3:16                      honorable [1] - 3:23
 Deborah [2] - 1:18; 3:14
                                              firm [1] - 6:5                          hours [1] - 7:9
 deborah.curtis@usdoj.gov [1] - 1:22
 DEFENDANT [1] - 3:12                         FIRM [1] - 2:10
                                              first [1] - 9:5




                               Scott L. Wallace, RDR, CRR, Official Court Reporter
                                        (202)354-3196 * scottlyn01@aol.com
          Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 18 of 20                                                             18



                     I                      likelihood [1] - 11:17                        Office [1] - 1:15
                                            limited [1] - 6:23                            OFFICE [1] - 1:19
                                            logistics [1] - 10:13                         officer [6] - 5:4; 8:11; 13:4; 14:11, 18;
 identify [1] - 3:5                         look [1] - 4:10                              15:8
 impact [1] - 5:16                                                                        officers [1] - 5:8
 impede [1] - 7:10
                                                               M                          offices [1] - 6:22
 impediments [1] - 7:7                                                                    Official [2] - 2:15; 15:20
 impeding [1] - 7:15                                                                      old [1] - 4:22
 imprisonment [1] - 6:25                    machine [1] - 2:18
                                                                                          one [8] - 5:8, 18; 6:18; 7:13; 9:13, 19;
 indicating [1] - 13:2                      massive [1] - 8:4
                                                                                         10:18; 15:1
 information [19] - 4:23; 5:4, 12; 7:24;    matter [2] - 6:3; 15:17
                                                                                          ongoing [1] - 6:1
8:5, 11; 9:18; 10:10; 12:8, 14, 18, 22;     matters [1] - 8:17
                                                                                          open [1] - 14:5
13:1, 4; 14:8, 11, 14; 15:8                 mean [4] - 4:6; 8:2; 11:7; 12:20
                                                                                          opine [1] - 11:9
 intends [1] - 5:19                         mentioned [3] - 7:21; 9:13
                                                                                          opposed [1] - 10:16
 interest [1] - 12:16                       MICHAEL [1] - 1:6
                                                                                          order [5] - 8:6; 9:14; 10:3; 13:6; 15:5
 interesting [1] - 4:10                     Michael [2] - 3:4, 8
                                                                                          orders [1] - 9:15
 involve [1] - 15:10                        might [1] - 6:9
                                                                                          outstanding [1] - 5:8
 involved [5] - 5:6; 14:9, 12-13; 15:9      millions [1] - 10:14
 involving [1] - 7:22                       misspeak [2] - 7:8; 8:17
                                            modification [2] - 12:6; 15:6
                                                                                                              P
 Island [1] - 6:23
 issue [3] - 7:13; 14:9; 15:4               modify [2] - 12:7; 15:7
 issued [2] - 9:14, 23                      MORNING [1] - 3:1                             P.C [1] - 2:3
 issues [5] - 6:17; 9:15; 11:3, 22; 12:1    morning [3] - 3:15; 5:5                       p.m [3] - 1:6; 3:2; 15:13
 itself [1] - 15:10                         most [1] - 12:8                               page [1] - 3:21
                                            motions [1] - 6:8                             pages [1] - 10:15
                     J                      movements [1] - 4:22                          particularly [1] - 10:21
                                            moving [1] - 4:21                             parties [3] - 3:5; 8:14; 15:11
                                            MR [11] - 3:13; 9:3, 5, 10; 10:1, 7, 18;      parts [1] - 6:9
 jbinnall@harveybinnall.com [1] - 2:9      11:7; 12:17, 23; 14:25                         pause [1] - 15:2
 Jesse [2] - 2:6; 3:8                       MS [23] - 3:7; 4:19; 5:14, 21, 25; 6:4, 7,    pending [1] - 6:8
 joint [1] - 11:20                         14, 18, 21; 7:18, 25; 8:3, 12, 21, 24;         Pennsylvania [1] - 1:15
 JUDGE [1] - 1:11                          9:1; 11:19; 12:4, 8, 13; 14:19, 22             people [2] - 9:8, 22
 Judge [3] - 3:21; 5:20; 11:17                                                            piece [1] - 10:19
 July [2] - 6:7; 11:24
                                                                N                         pieces [1] - 4:21
 June [1] - 1:6                                                                           piqued [1] - 12:15
 JUNE [1] - 3:1                                                                           place [1] - 7:8
 JUSTICE [1] - 1:14                         necessarily [1] - 10:22
                                                                                          Plaintiff [1] - 1:4
 Justice [1] - 3:22                         necessitate [1] - 11:1
                                                                                          plan [2] - 5:22, 24
                                            need [14] - 5:11, 23; 6:17; 8:9, 20;
                                                                                          plea [1] - 7:1
                                           11:17; 12:6, 9, 23; 14:14; 15:6, 9, 11
                     K                                                                    PLLC [1] - 2:6
                                            needed [1] - 11:4
                                                                                          point [8] - 4:12; 5:18; 10:18; 11:1;
                                            needs [3] - 7:16; 8:13; 14:12
 King [1] - 2:7                                                                          13:3; 14:9, 20; 15:10
                                            never [2] - 9:10, 16
 knowing [2] - 6:25; 9:18                                                                 points [1] - 9:5
                                            new [2] - 7:20
 knows [2] - 6:24; 9:21                                                                   position [2] - 11:6; 14:24
                                            next [2] - 4:25; 14:12
 Korea [1] - 6:24                                                                         positioned [1] - 11:10
                                            nice [2] - 4:7
                                                                                          possession [2] - 4:24; 13:1
                                            normally [1] - 8:14
                                                                                          Post [1] - 7:22
                     L                      North [1] - 7:2
                                                                                          postponement [1] - 6:13
                                            nothing [2] - 12:18; 15:4
                                                                                          Powell [7] - 2:3; 3:7, 20, 24; 4:3, 17;
                                            notwithstanding [1] - 12:11
 Lang [1] - 1:13                                                                         11:14
                                            number [2] - 6:8; 7:9
 last [4] - 7:21; 9:14; 12:2; 15:5                                                        POWELL [24] - 2:3; 3:7; 4:19; 5:14, 21,
                                            NW [2] - 1:15, 20
 late [1] - 8:19                                                                         25; 6:4, 7, 14, 18, 21; 7:18, 25; 8:3, 12,
 LAW [1] - 2:10                                                                          21, 24; 9:1; 11:19; 12:4, 8, 13; 14:19,
 law [1] - 8:1                                                  O                        22
 learned [1] - 7:25                                                                       prefer [1] - 7:12
 least [3] - 3:24; 6:21; 7:1                obligated [1] - 3:17                          preference [1] - 7:14
 leave [2] - 5:6; 14:10                     obtained [1] - 4:24                           preparations [2] - 11:2, 11
 lectern [1] - 3:5                          obviously [1] - 12:23                         present [3] - 3:9; 5:4, 8
 License [1] - 3:19                         OF [5] - 1:1, 3, 10, 14, 20                   presided [1] - 4:1
 Lie [1] - 3:20                                                                           pretrial [1] - 7:8




                                 Scott L. Wallace, RDR, CRR, Official Court Reporter
                                          (202)354-3196 * scottlyn01@aol.com
          Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 19 of 20                                                        19



 Previously [1] - 14:4                       respect [1] - 3:23                          Street [2] - 1:20; 2:7
 privilege [1] - 7:14                        response [1] - 10:2                         subject [1] - 5:15
 problems [2] - 4:13; 6:16                   restrictions [1] - 6:22                     submit [1] - 11:8
 procedures [2] - 7:8, 16                    returned [1] - 6:24                         suggested [1] - 10:21
 proceed [2] - 4:18; 5:1                     review [3] - 5:17; 10:12; 12:9              Suite [1] - 2:7
 proceeding [1] - 5:20                       reviewing [1] - 10:10                       Sullivan [1] - 3:22
 Proceedings [2] - 2:18; 15:13               Rhode [1] - 6:23                            SULLIVAN [1] - 1:11
 proceedings [3] - 14:5; 15:2, 17            Room [1] - 2:16                             suppose [1] - 10:11
 PROCEEDINGS [1] - 1:10                                                                  Swiss [1] - 4:22
 process [1] - 4:23                                             S
 produced [5] - 2:18; 10:3; 12:13, 18                                                                        T
 profile [1] - 7:11
                                             saga [1] - 4:2
 progression [1] - 10:25
                                             schedule [1] - 6:10                         Ted [1] - 4:4
 protective [1] - 8:6
                                             scheduled [2] - 6:10; 11:24                 terabytes [1] - 10:14
 provide [1] - 10:1
                                             SCIF [3] - 8:10, 15                         term [1] - 6:25
 provided [1] - 9:6
                                             Scott [4] - 2:15; 15:16, 18                 terms [5] - 10:8, 12; 11:3; 12:18, 25
 providing [1] - 8:15
                                             scottlyn01@aol.com [1] - 2:17               testify [2] - 5:19; 6:3
 punish [1] - 7:5
                                             sealed [1] - 13:6                           Texas [1] - 7:2
 pursuant [1] - 6:25
                                             second [2] - 13:5; 15:1                     theories [1] - 9:21
 put [9] - 3:17; 4:5, 15; 9:10, 20, 24;
                                             sections [1] - 3:25                         third [1] - 3:21
10:4, 7
                                             security [8] - 5:1, 4, 8; 12:25; 13:4;      three [1] - 7:23
                                            14:11, 18; 15:8                              titled [1] - 3:19
                    Q                        see [3] - 3:15; 9:7; 15:10                  today [1] - 5:4
                                             seek [1] - 3:22                             today's [1] - 11:16
 questions [1] - 9:19                        sense [1] - 11:15                           Trail [1] - 2:11
 quite [1] - 11:23                           sensitive [1] - 12:7                        TRANSCRIPT [1] - 1:10
                                             sensitivity [1] - 8:6                       transcript [2] - 2:18; 15:16
                    R                        sent [1] - 3:20                             transcription [1] - 2:19
                                             sentencing [2] - 10:24; 11:9                translate [1] - 8:4
                                             service [1] - 3:24                          transparency [2] - 3:16; 4:14
 raise [3] - 7:13; 9:8; 13:3
                                             SESSION [1] - 3:1                           travel [4] - 6:22; 7:1, 11, 15
 raised [1] - 9:19
                                             set [1] - 6:7                               traveling [1] - 7:7
 rather [1] - 14:9
                                             shorthand [1] - 2:18                        treat [2] - 7:5
 RDR [3] - 2:15; 15:16, 19
                                             sidebar [2] - 13:6; 14:4                    treated [1] - 7:13
 RDR-CRR [1] - 15:16
                                             Sidney [4] - 2:3; 3:7, 20, 24               Trenga [1] - 5:20
 read [4] - 4:3, 12; 7:23
                                             SIDNEY [1] - 2:3                            trial [7] - 4:1, 4; 6:5; 11:22, 24
 ready [1] - 10:23
                                             significant [1] - 10:20                     turned [1] - 5:12
 realistic [2] - 4:25; 11:21
                                             simple [1] - 9:15                           Turtle [1] - 2:4
 reason [4] - 9:11, 15-16; 10:21
                                             so... [1] - 7:17                            two [2] - 3:25; 9:5
 received [1] - 3:19
                                             sorry [1] - 11:5                            TX [1] - 2:4
 recently [1] - 4:23
                                             sort [2] - 10:13; 12:24
 record [11] - 3:6, 17-18; 4:5, 15; 9:10,
20, 25; 10:4, 7; 15:16
                                             Special [1] - 1:15                                             U
                                             special [1] - 8:5
 records [1] - 10:14
                                             specificity [1] - 12:24
 recuse [1] - 4:6                                                                        U.S [5] - 1:14, 18-19; 2:16
                                             speculate [1] - 10:8
 regard [1] - 5:3                                                                        UNITED [3] - 1:1, 3, 11
                                             speed [2] - 5:24; 8:20
 regards [1] - 12:13                                                                     United [3] - 1:13; 3:4, 14
                                             spirit [1] - 4:14
 related [1] - 12:1                                                                      up [5] - 5:7, 23; 6:19; 8:20; 14:10
                                             stand [1] - 15:11
 relief [1] - 6:21
                                             standing [1] - 10:3
 report [10] - 4:19; 5:1; 10:22; 11:8,
                                             STATES [3] - 1:1, 3, 11                                         V
15-16, 20; 15:5
                                             States [3] - 1:13; 3:4, 14
 reported [1] - 2:18
                                             status [11] - 4:19, 25; 10:22; 11:8, 12,    VA [1] - 2:8
 Reporter [3] - 2:15; 15:20
                                            15-16, 20; 15:5                              Van [2] - 1:13; 3:13
 represent [2] - 5:24; 11:11
                                             STATUS [1] - 1:10                           VAN [11] - 3:13; 9:3, 5, 10; 10:1, 7, 18;
 representation [1] - 4:21
                                             steps [1] - 14:12                          11:7; 12:17, 23; 14:25
 representations [1] - 12:12
                                             Stevens [2] - 3:25; 4:4                     versus [1] - 3:4
 request [2] - 7:15; 12:7
                                             still [3] - 5:22, 24; 11:7                  Villages [1] - 2:11
 requested [1] - 4:20
                                             stop [1] - 5:3                              Virginia [2] - 5:20; 11:22
 requires [1] - 15:5




                                Scott L. Wallace, RDR, CRR, Official Court Reporter
                                         (202)354-3196 * scottlyn01@aol.com
          Case 1:17-cr-00232-EGS Document 94 Filed 06/26/19 Page 20 of 20           20



 voluminous [1] - 9:18

                   W

 Wallace [4] - 2:15; 15:16, 18
 Washington [6] - 1:8, 16, 21; 2:16;
6:22; 7:22
 watch [1] - 4:22
 watching [1] - 7:12
 William [2] - 2:10; 3:8
 WILLIAM [1] - 2:10
 written [1] - 3:20
 wrote [1] - 3:21
 wwh@hodeslaw.com [1] - 2:13

                   Y

 yesterday [1] - 7:25
 yourselves [1] - 3:6




                              Scott L. Wallace, RDR, CRR, Official Court Reporter
                                       (202)354-3196 * scottlyn01@aol.com
